Dismiss and Opinion Filed February 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00257-CR

                         ROY GLENN WHITTAKER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-62952-J

                             MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Evans
                               Opinion by Justice FitzGerald

       Roy Glenn Whittaker has filed a motion to dismiss the appeal. Appellant’s counsel has

approved the motion.    The Court GRANTS the motion and ORDERS that the appeal be

DISMISSED and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

Do Not Publish
TEX. R. APP. P. 47
130257F.U05
                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROY GLENN WHITTAKER, Appellant                      Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00257-CR       V.                         F12-62952-J).
                                                    Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Evans participating.



      Based on the Court’s opinion of this date, we DISMISS the appeal.



      Judgment entered February 14, 2014


 
 
 
 
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
 
 
 
 
 
 

 

                                            ‐2‐